DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 02/03/2022. 

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 02/03/2022 have been fully considered. 

4.	The objection to Claim 7 has been withdrawn in view of the applicant’s amendment.

5.	The objection to the specification has been withdrawn in view of the amended specification and the amendment to the specification submitted on 02/03/2022 has been accepted by the examiner.
6.	 The rejection of the Claims 7-8, 10 and 11 under 35 USC 112(a) for failing to comply with the written description requirement, has been withdrawn in view of the applicant’s amendment.
7. 	The rejection of the Claims 1-6, 8 and 10-11 under 35 USC 112(b) has been withdrawn in view of the applicant’s amendment.
8. 	The rejection of the Claim 10 under 35 USC 112(d) as being of improper dependent form, has been withdrawn in view of the applicant’s amendment.
9.	The rejection under 35 U.S.C. § 103 has been withdrawn in view of the Examiner’s Amendment.
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Juliana Haydoutova (Reg. No. 43, 313) on 02/25/2022.  
Claim 2 has been canceled and Claims 1, 3, 7, 10 and 11 are amended as follows.
In the Claims:
1. (Currently Amended) Method for emitting a message comprising data frames, the data frames being numbered and grouped into at least one block, the emission method being implemented by an electronic emission device and comprising: 
	- calculation of at least one recovery code for each block, 
	- the emission of a message containing the block(s) and the, or each, corresponding calculated recovery code, 
	wherein the calculation of at least one recovery code comprises calculating the remainder of a Euclidean division of the number of each frame by at least a predetermined number, 
	each recovery code is obtained by EXCLUSIVE OR between the frames of the corresponding block for which the remainders of the Euclidean division of the number of the said frames by the same predetermined number are equal, and
	a plurality of predetermined numbers are used in the calculation of the, or each, recovery code and the said predetermined numbers are mutually prime numbers. 

2. (Canceled) 
1, wherein the product of the predetermined numbers is greater than or equal to the number of data frames contained in the message.

7. (Currently Amended) Electronic emission device for sending a message comprising data frames, the data frames being numbered and grouped into at least one block, the electronic emission device comprising: 
	- a first calculation module configured to calculate at least one recovery code for each block, 
	- an emission module configured to transmit a message containing the block(s) and the, or each, corresponding calculated recovery code, 
	wherein the first calculation module is configured to calculate the remainder of a Euclidean division of the number of each frame by at least a predetermined number, and then to calculate each recovery code by EXCLUSIVE OR between the frames of the corresponding block for which the remainders of the Euclidean division of the number of the said frames by the same predetermined number, are equal, and
	wherein a plurality of predetermined numbers are used in the calculation of the, or each, recovery code and the said predetermined numbers are mutually prime numbers.

10. (Currently Amended) Electronic communication system comprising the electronic reception device according to claim 8, wherein the electronic emission device has a first level of confidentiality and the electronic reception device has a second level of confidentiality, wherein the first level of confidentiality is different from the second level of confidentiality. 



an electronic emission device for sending a message comprising data frames, the data frames being numbered and grouped into at least one block, the electronic emission device including: 
	- a first calculation module configured to calculate at least one recovery code for each block, and
- an emission module configured to transmit a message containing the block(s) and the, or each, corresponding calculated recovery code, 
wherein the first calculation module is configured to calculate the remainder of a Euclidean division of the number of each frame by at least a predetermined number, and then to calculate each recovery code by EXCLUSIVE OR between the frames of the corresponding block for which the remainders of the Euclidean division of the number of the said frames by the same predetermined number, are equal, and
wherein a plurality of predetermined numbers are used in the calculation of the, or each, recovery code and the said predetermined numbers are mutually prime numbers; and 
	an electronic reception device including: 
- a reception module configured to receive data frames among the data frames of the transmitted message and to receive recovery codes among the recovery codes of the transmitted message, the number of received data frames being less than or equal to the number of emitted data frames, and
- a determination module configured to determine a missing data frame by EXCLUSIVE OR between a recovery code for which only the said frame is missing and the frames received for the said recovery code, the determined frame being then considered as a data frame received by the reception module.

Reasons for Allowance
11.    Claims 1, 3-8 and 10-11 are allowed. 

12.	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record, RAD DATA COMMUNICATION: “Technology backgrounder" (hereinafter, E1 Environment), discloses that data transferred over the E1 line is organized in frames (E1 Environment: [Page 1, Sections 1 and 2]), when the CRC-4 option is enabled, frames are arbitrarily grouped in groups of 16 (these groups are called CRC-4 multiframes) (E1 Environment: Page 4: Section 6), CRC-4 multiframe structure is identified by a six-bit CRC-4 multiframe alignment signal, which is multiplexed into bit 1 of timeslot 0 of each odd-numbered (1, 3, 5, etc.)…, detection of errors is achieved by calculating a four-bit checksum on each 2048-bit block (submultiframe). The four checksum bits calculated on a given submultiframe are multiplexed, bit by bit, in bit 1 of timeslot 0 of each even-numbered frame of the next submultiframe…, two submultiframes of 8 frames (2048 bits) each (E1 Environment: [Page 4, Section 6]), and at the receiving end, the checksum is calculated again on each submultiframe and then compared against the original checksum (sent by the transmitting end in the next submultiframe (E1 Environment: [Page 4, Section 6]).
Another prior art of record, "A security scheme to minimize information loss during big data transmission over the internet." 2016 3rd International Conference on Computer and Information Sciences (ICCOINS). IEEE, 2016, hereinafter Bhattacharjee), discloses a technique, which includes a unique pattern generation technique to protect information from distinct security attacks and a distinctive error control technique to control transmission error (Bhattacharjee: [Abstract]), generate the pattern string, the input file is converted into the smallest units e.g. if the input file is text, then the smallest units are characters. Again, if an input file contains number of smallest units n numbers of elements from the string array PAT are taken as inputs for generating and incorporating error control bits…, and generates the XOR string by performing XOR operation between each two continuous pattern strings of PAT and store into string array PATXOR’…, concatenates each two continuous string elements of PAT and the XOR string taken from the string array PATXOR’ to generate the concatenated string array (Bhattacharjee: [Page 218, Col. 1, Sec. B]).
However, E1 Environment and Bhattacharjee individually and/or in combination fail to disclose all the limitations recited in the independent claims and the combination of features recited thereon. The cited references fail to disclose at least the following limitation and the combination of features thereon in the recited context:
a plurality of predetermined numbers are used in the calculation of the, or each, recovery code and the said predetermined numbers are mutually prime numbers.
Therefore, with respect to independent Claims 1, 7 and 11, the prior art of record does not disclose at least the above limitation and the combination of features recited in the independent claims.

13.     Based on the examiner’s amendment, updated search, and reasons described above, the prior art of record does not disclose, with respect to Claim(s) 1, 7 and 11, the features corresponding to those of Claim(s) 1, 7 and 11 in the respective context(s). Therefore, the independent Claim(s) 1, 7 and 11 are allowed.

14.     Dependent claim sets (3-6) and (8 and 10) are allowed in view of their respective dependence from independent Claim(s) 1 and 7. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/Jeremy S Duffield/Primary Examiner, Art Unit 2498